ORDER STRIKING PLAINTIFF’S PLEADINGS FILED ON JULY 3, 2000; ORDER PRECLUDING PLAINTIFF’S FURTHER FILING OF PLEADINGS IN CASE HEREIN.
JAMES, United States Magistrate Judge.
On June 29, 2000, the Court dismissed with prejudice Plaintiffs action in its entirety and vacated all proceedings. Additionally, the Court struck from the record Plaintiffs June 8, 2000 supplemental pleading entitled “FOR THE CLAIM OF THE JUDGMENT OF THE DAMAGES WITH THE FAULT OF THE ANSWER BY THE VASSALEES IS WITH THE CORPORATION OF THE CASE: C-99-03211 (M.E.J.) BY THE ACT OF THE REGISTRATION Z 134 319 169 OF THE JUNE-1, 2000”, pursuant to Federal Rule of Civil Procedure 12(f).
On July 3, 2000, Plaintiff filed a supplemental pleading entitled, “FOR THE AFFI-, DAVIT OF THE SUPPORT OF THE CLAIM OF THE JUDGMENT OF THE DAMAGES WITH THE FAULT OF THE ANSWER BY THE VASSALEES IS WITH THE CORPORATION OF THE CASE: C-99-03211 (M.H.P.) BY THE ACT OF THE REGISTRATION Z 134 319 168 OF THE JULY 3, 2000”. Plaintiff also lodged with the Clerk of the Court pleadings entitled (1) “FOR THE WRIT OF THE JUDGMENT OF THE DAMAGES WITH THE FAULT OF THE ANSWER BY THE VASSALEES IS WITH THE CORPORATION OF THE CASE: C-99-03211 (M.H.P.) BY THE ACT OF THE REGISTRATION: Z 132 319 169 OF THE JUNE 1, 2000; and (2) FOR THE ORDER OF THE JUDGMENT OF THE DAMAGES WITH THE FAULT OF THE ANSWER BY THE VASSALEES IS WITH THE CORPORATION OF THE CASE: C-99-03211 (M.H.P.) BY THE ACT OF THE REGISTRATION: Z 132 319 169 OF THE JUNE 1, 2000”.
Review of all Plaintiffs filed and lodged pleading finds that all pertain to the pleading ■ struck by the Court on June 29, 2000 and to Plaintiffs action dismissed with prejudice.
*666Accordingly, pursuant to Federal Rule of Civil Procedure 12(f), the Court strikes Plaintiffs July 3, 2000 pleadings from the record. The Clerk of the Court shall not file any further pleadings in this matter herein without leave of Court. As ordered on June 29, 2000, Plaintiff shall not file a complaint containing said causes of actions herein in this or any other court without advance permission from the undersigned. .
The Clerk of the Court shall strike. Plaintiffs July 3, 2000 pleading from the record.
IT IS SO ORDERED.